DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1-2 and 12-13 have been amended.
Claims 3, 5, 8, and 19-20 have been canceled.
Claims 21-24 have been added.
Applicant’s amendments overcomes the 112(b) rejection.
Claims 1-2, 4, 6-7, 9-18 and 21-24 are now pending.

 Response to Arguments
Applicant arguments concerning art rejection have been fully considered and are moot in view of the new ground of rejection caused by the amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22 recites in parts “determining that the first component of the content…and the second component item…” this limitation is lacking antecedent basis, the term “component” has never been mentioned before.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 12-13  and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0317085 A1) published on Dec. 13, 2012, in view of Frankel et al. (US 2014/0280498 A1) published on Sep. 18, 2014 .

Claim 1, Green discloses:  A method for displaying information about a content item comprising: 

 receiving, by the server, the content item, wherein the content item is received with a first plurality of attributes and a second attribute that is distinct from the first plurality of attributes, wherein one or more values of the first plurality of attributes are presented on a display screen of a client device (par. 0039, media guidance application is implemented on a client server, which receives data from a media guidance source and uses that data to provide media guidance application to one or more client devices. Par. 0043, mining data from multiple sources. par.0045, the stored metadata includes genre, actors, media domain, rating etc.)
 receiving, by the server, first metadata associated with the content item from a first source and second metadata associated with the content item from a second source, wherein both the first and second metadata define a plurality of values for the first plurality of attributes of the content item, and wherein  the first source is not a provider of the content item and the second source is a provider of the content item (par.0038, aggregating content metadata received from multiple metadata sources. par. 0048, the metadata maybe provided by third party providers such as cable television or from users supplying content or metadata. See also par.0073, Wikipedia, Netflix. par.0045, the stored metadata includes genre, actors, media domain, rating etc. (e.g., R-rated is value of the rating)).
Storing the first metadata and the second metadata as combined metadata for the content item (par.0004, storing, in memory, a first and second data records that are representative of the content item. Par.0063, the aggregated metadata and confidence scores maybe stored in CCRM module 408).
 receiving, from the client device, a request for a value for a first attribute of the first plurality of attributes associated with the content (par.0063, par.0068, a client application requests information from the catalog by attribute).
Analyzing the combined metadata of the content item to determine whether the second attribute of the content item is a first additional attribute or a second additional attribute (par.0026, the metadata from the different sources are associated with the same movie. e.g. “title, year, cast, director…” any of these attribute could be the second attribute).
Causing the client device to present, on the display screen, the selected value associated with the first attribute of the content item in response to the request  (par.0067, the metadata transmitted includes each unique metadata field from the first data record and each unique metadata field from the second data record. Fig. 1, displaying metadata).
Green does not explicitly teach:
Based on the determination:
Selecting a first value for the first attribute of the content item when the second attribute of the content item is the first additional attribute;
Selecting a second value for the first attribute of the content item when the second attribute of the content item is the second additional attribute.
On the other hand, Frankel teaches: Selecting a first value for the first attribute of the content item when the second attribute of the content item is the first additional attribute;
Selecting a second value for the first attribute of the content item when the second attribute of the content item is the second additional attribute (par.0076, wherein if rating is R (rating is the second attribute), friend A is sent R-rated version of a movie (“version” is the first attribute that could have multiple values based on the second attribute “rating”) , the R—rated version is associated with the text “R-rated version”) since only one second attribute is stored with the plurality of first attributes, then the corresponding value of the first attribute will be selected.
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the rating of Frankel to the metadata selection and transmission of Green to produce an expected result of selecting metadata based on second attribute. The modification 

Claim 12, claim 12 recites similar limitations to claim 1 and therefore is rejected based on the same rational.
Claim 13, claim 13 recites similar limitations to claim 1 and therefore is rejected based on the same rational.

Claim 21, the combination of Green and Frankel teaches the method of claim 1. Green further teaches: wherein the first attribute represents one or more media associated with the content item, further comprising:
 receiving the first value and the second value for the first attribute, wherein the first value represents a first media item created by a first creator and the second value represents a second item created by a second creator; determining that a first weight associated with the first creator is higher than a second weight associated with the second creator; and based on the determination, selecting the first value for the first attribute (par.0067, wherein the metadata value with the highest score is selected. Par.0047, wherein the preferred sources of content metadata are assigned higher confidence score).

Claims 2 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0317085 A1) published on Dec. 13, 2012, in view of Hardt (US 2010/00169364 A1) published on Jul. 1, 2010, further in view of Weber et al. (US 2004/0177063 A1) published on Sep. 9, 2004.

Claim 2, the combination of Green and Frankel teaches the method of claim 1. Green further teaches: further comprising transmitting, to the electronic device, information associated with a third attribute of the content item, wherein the information associated with the third attribute of the content item includes portions of a third value associated with the third attribute of the content item and portions of a fourth value associated with the third attribute of the content item (par.0067, wherein the metadata transmitted to the user includes attribute “title” and corresponding values from both first data record and second data record), wherein transmitting the information associated with the third attribute further comprises:
 Determining whether a first weight associated with the first source is greater than a second weight associated with the second source, selecting a fifth value associated with the third attribute of the content item received from the first source and not a sixth value associated with the third attribute of the content item received from the second source when the first weight is greater than the second weight (par.0067, wherein the metadata value with the highest score is selected. Par.0047, wherein the preferred sources of content metadata are assigned higher confidence score) and
selecting the sixth value associated with the third attribute of the content item received from the second source and not a fifth value associated with the third attribute of the content item received from the first source when the first weight is greater than the second weight (par.0067, wherein the metadata value with the highest score is selected. Par.0047, wherein the preferred sources of content metadata are assigned higher confidence score).
The combination of Green and Hardt dos not explicitly teach: the portions of the third value and the portions of the fourth value being sorted based on popularity index.
On the other hand, Weber teaches: the portions of the third value and the portions of the fourth value being sorted based on popularity index (par.0045, wherein metadata fields are ranked based on frequency of use (popularity) and the most frequent fields are used in searching).


Claim 17, claim 17 recites similar limitations to claim 2 and therefore is rejected based on the same rational.

Claim 18, claim 18 recites similar limitations to claim 2 and therefore is rejected based on the same rational.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0317085 A1) published on Dec. 13, 2012 in view of Hardt (US 2010/00169364 A1) published on Jul. 1, 2010, further in view of Weber et al. (US 2004/0177063 A1) published on Sep. 9, 2004, further in view of Hoff et al. (US 2013/0219255 A1) published on Aug. 22, 2013.

Claim 4, the combination of Green, Frankel and Weber teaches the method of claim 2. The combination does not explicitly teach: further comprising: determining whether the fifth value is longer than the sixth value; selecting the fifth value and not the sixth value when the fifth value is longer than the sixth value; and selecting the sixth value and not the fifth value when the sixth value in longer than the fifth value.
(par.0007, wherein if more than one description “analogous to metadata” for feed content is available then the longest description maybe preferred). and
and selecting the sixth value and not the fifth value when the sixth value in longer than the fifth value (par.0007, wherein if more than one description “analogous to metadata” for feed content is available then the longest description maybe preferred).
Therefore, it would have been obvious to one of ordinary skill in the computer art as of the effective filing date to incorporate the longest description of Hoff to the metadata selection and transmission of Green to produce an expected result of selecting longest metadata. The modification would be obvious because one of ordinary skill in the art would be motivated to provide as much information as possible for content.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0317085 A1) published on Dec. 13, 2012, in view of Hardt (US 2010/00169364 A1) published on Jul. 1, 2010, further in view of Weber et al. (US 2004/0177063 A1) published on Sep. 9, 2004, further in view of Melnychenko et al. (US 2013/0263184 A1) published on Oct. 3, 2013.

Claim 6, the combination of Green, Frankel and Weber teaches the method of claim 2. The combination does not explicitly teach: further comprising:
Determining whether the fifth value and the sixth value are equivalent;
Selecting the fifth value and not the sixth value when the fifth value and the sixth value are equivalent; and selecting the sixth value and not the fifth value when the fifth value and the sixth value are not equivalent.

Determining whether the fifth value and the sixth value are equivalent;
Selecting the fifth value and not the sixth value when the fifth value and the sixth value are equivalent (par.0179, wherein the metadata pre-processors retrieves the content title from field 636 and wherein a remote servers either confirms that the retrieved title is the full title or my supply the full title, and pre-processors selects the closest match. See also par.0148, wherein metadata from source 1204 and metadata from source 1202 are compared and the first metadata from source 1204 is determined to be properly formatted) and 
selecting the sixth value and not the fifth value when the fifth value and the sixth value are not equivalent (par.0179, wherein the metadata pre-processors retrieves the content title from field 636 and wherein a remote servers either confirms that the retrieved title is the full title or my supply the full title, and pre-processors selects the closest match. See also Par.0150, wherein if a tag fails to match any tag found in metadata standards database, metadata pre-processor 1202 may replace the tag with the closet match found in the standards database).
Therefore, it would have been obvious to one of ordinary skill in the computer art as of the effective filing date to incorporate the content title and tag of Melnychenko to the metadata selection and transmission of Green to produce an expected result of selecting a first metadata if the first and second metadata are equivalent or selecting a second metadata if both metadata are different. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a metadata that comply with the process specific format (par.0004).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0317085 A1) published on Dec. 13, 2012, in view of Hardt (US 2010/00169364 A1) published on .

Claim 7, the combination of Green, Frankel, Weber and Melnychenko teaches the method of claim 6. The combination does not explicitly teach:
wherein the determination that the fifth value and the sixth value are equivalent includes comparing the fifth value to each of a plurality of values associated with the third attribute of the content item, and a determination that two or more of the plurality of values are equivalent to the third metadata.
On the other hand, Jin teaches: wherein the determination that the fifth value and the sixth value are equivalent includes comparing the fifth value to each of a plurality of values associated with the third attribute of the content item, and a determination that two or more of the plurality of values are equivalent to the third metadata (par.0031, wherein if two or more metadata has the exact title then the metadata associated with the movie is stored (storing only one of the equivalent metadata)).
Therefore, it would have been obvious to one of ordinary skill in the computer art as of the effective filing date to incorporate the exact title of Jin to the metadata selection and transmission of Green to produce an expected result of selecting the metadata if equivalent to two or more other metadata. The modification would be obvious because one of ordinary skill in the art would be motivated to confirm the correctness if the metadata by comparing it to more than one other metadata.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0317085 A1) published on Dec. 13, 2012, in view of Hardt (US 2010/00169364 A1) published on .

Claim 9, the combination of Green, Frankel and Weber teaches the method of claim 2. The combination does not explicitly teach: further comprising:
Determining whether a value of a location attribute of the content item is a first respective location or a second respective location; selecting the fifth value and not the sixth value when the value of the location attribute is a first respective location; selecting the sixth value and not the fifth value when the value of the location attribute is a second respective location.
On the other hand, Marantz teaches: Determining whether a value of a location attribute of the content item is a first respective location or a second respective location; selecting the fifth value and not the sixth value when the value of the location attribute is a first respective location (par. 0083, wherein user selects metadata based on desired location associated with the metadata) and
selecting the sixth value and not the fifth value when the value of the location attribute is a second respective location (par. 0083, wherein user selects metadata based on desired location associated with the metadata).
Therefore, it would have been obvious to one of ordinary skill in the computer art as of the effective filing date to incorporate the metadata desired location of Marantz to the metadata selection and transmission of Green to produce an expected result of selecting the metadata based on location. The modification would be obvious because one of ordinary skill in the art would be motivated select metadata for example from the closed.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0317085 A1) published on Dec. 13, 2012, in view of Hardt (US 2010/00169364 A1) published on .

Claim 10, the combination of Green, Frankel and Weber teaches the method of claim 2. The combination does not explicitly teach: further comprising:
Determining whether a first image resolution associated with the first value is greater than a second image resolution associated with the second value; selecting the fifth value and not the sixth value when the first image resolution is greater than the second image resolution; selecting the sixth value and not the fifth value when the second image resolution is greater than the first image resolution.
On the other hand, Hieronymus teaches: Determining whether a first image resolution associated with the first value is greater than a second image resolution associated with the second value; selecting the fifth value and not the sixth value when the first image resolution is greater than the second image resolution (par.0041, wherein photographs with higher resolution are selected from a group of photographs for a specific customer) and
selecting the sixth value and not the fifth value when the second image resolution is greater than the first image resolution (par.0041, wherein photographs with higher resolution are selected from a group of photographs for a specific customer).
Therefore, it would have been obvious to one of ordinary skill in the computer art as of the effective filing date to incorporate the photograph resolution of Hieronymus to the metadata selection and transmission of Green to produce an expected result of selecting the metadata with image resolution higher than other images. The modification would be obvious because one of ordinary skill in the art would be motivated select the best quality metadata.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0317085 A1) published on Dec. 13, 2012, in view of Hardt (US 2010/00169364 A1) published on Jul. 1, 2010, further in view of Weber et al. (US 2004/0177063 A1) published on Sep. 9, 2004, further in view of Odryna et al. (US 2012/0233640 A1) published on Sep. 13, 2012.

Claim 11, the combination of Green, Frankel and Weber teaches the method of claim 2. The combination does not explicitly teach: further comprising:
Determining whether a subscription service associated with the first source is a first respective service or a second respective service; selecting the fifth value and not the sixth value when the subscription service is the first respective service; selecting the sixth value and not the fifth value when the subscription service is the second respective service; 
On the other hand, Odryna teaches: Determining whether a subscription service associated with the first source is a first respective service or a second respective service; selecting the fifth value and not the sixth value when the subscription service is the first respective service (par.0083, wherein the user chooses providers associated with unpaid content and filters out paid content. The content that the user lacks access to could be grayed out indicating it is not available to the user) and
selecting the sixth value and not the fifth value when the subscription service is the second respective service (par.0083, wherein the user chooses providers associated with unpaid content and filters out paid content. The content that the user lacks access to could be grayed out indicating it is not available to the user).
Therefore, it would have been obvious to one of ordinary skill in the computer art as of the effective filing date to incorporate the unpaid content of Odryna to the metadata selection and transmission of Green to produce an expected result of selecting metadata based on subscription type. .

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0317085 A1) published on Dec. 13, 2012, in view of Hardt (US 2010/00169364 A1) published on Jul. 1, 2010, further in view of Lamkin et al. (US 2004/0220926 A1)

Claim 14, the combination of Green and Frankel teaches the method of claim 1. The combination does not explicitly teach: wherein the first additional attribute is an indication that the content item is a first version of the content item, and the second additional attribute is an indication that the content item is a second version of the content item, different than the first version.
On the other hand, Lamkin teaches: wherein the first additional attribute is an indication that the content item is a first version of the content item, and the second additional attribute is an indication that the content item is a second version of the content item, different than the first version (par.0163, attribute Rating is associated with PG-13 version and attribute Format is associated with 16:9 screen size version).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the different versions of Lamkin to the metadata selection and transmission of Green to produce an expected result of wherein the first additional attribute is an indication that the content item is a first version of the content item, and the second additional attribute is an indication that the content item is a second version of the content item, different than the first version. The modification would be obvious because one of ordinary skill in the art would be motivated to present multimedia according to viewer’s preferences (Lamkin, par.0020).

Claim 15, claim 15 recites similar limitations to claim 14 and therefore is rejected based on the same rational.

Claim 16, claim 16 recites similar limitations to claim 14 and therefore is rejected based on the same rational.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0317085 A1) published on Dec. 13, 2012, in view of Frankel et al. (US 2014/0280498 A1) published on Sep. 18, 2014 , further in view of Gutta et al. (US 2009/0043725 A1) published on Feb. 12, 2009


Claim 22, the combination of Green and Frankel teaches the method of claim 1. The combination does not explicitly teach: wherein the content item represents a visual media item, further comprising: determining that the first value for the first attribute of the content item represents a first actor that appears in the content item and the second value for the first attribute of the content item represents a second actor that appears in the content item; determining that the first component of the content item has a first frequency of occurrence in the content item and the second component of the content item has a second frequency of occurrence in the content item; determining that the first frequency of occurrence is higher than the second frequency of occurrence; and based on the determination that the first frequency of occurrence is higher than the second frequency of occurrence, selecting the first value and not the second value for the first attribute of the content item.
On the other hand, Gutta teaches: determining that the first value for the first attribute of the content item represents a first actor that appears in the content item and the second value for the first attribute of the content item represents a second actor that appears in the content item; determining (par.0010 replacing actor data received from a source. par.0036, selection of starring actor (lead actor) for a television program from plurality of actors is based on time of appearance in the program.)
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the actor’s appearance of Gutta to the metadata selection and transmission of Green to produce an expected result of selecting information of actors that appear more frequently in media content. The modification would be obvious because one of ordinary skill in the art would be motivated to provide content associated with ranked actors for the purpose of recommending content (Gutta, abstract).

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indication of allowable subject matter
The following is an examiner’s statement of reason for indicating allowable subject matter:
Claims 23 and 24 are allowable over the prior art because neither the cited prior arts nor any other arts teach or suggest the claim language specifically when viewed in combination with the limitations found in the parent claim. For example, Green does not get in the specifics regarding 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145